NO. 07-06-0068-CV

                             IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                    MARCH 2, 2006

                          ______________________________


                        IN RE JOHN ROBERT WHIRTY, RELATOR

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Relator John Robert Whirty, proceeding pro se and in forma pauperis, seeks a writ

of mandamus to compel the Potter County District Clerk, Caroline Woodburn, to file,

number, and submit a writ of habeas corpus to the 181st District Court of Potter County.

We deny the petition.


      Our mandamus jurisdiction is limited.       We have authority to issue a writ of

mandamus when necessary to enforce our jurisdiction and against district and county court

judges within our district. See Tex. Gov’t Code Ann. § 22.221(a) &(b)(1) (Vernon 2004).


      By his petition, relator, who is confined in Potter County, asserts his conviction for

capital murder in Dallas County is void and seeks relief by writ of habeas corpus. He
asserts Woodburn has the ministerial duty to file and submit his writ to the trial court. He

has not, however, demonstrated that his petition implicates a pending appeal in our district.

See In re Moody, 93 S.W.3d 928, 929 (Tex.App.–Amarillo 2003, orig. proceeding). Thus,

he has not shown that mandamus relief is necessary to enforce our jurisdiction. See

generally In re Coronado, 980 S.W.2d 691, 692-93 (Tex.App.–San Antonio 1998, orig.

proceeding) (denying mandamus relief sought against a district clerk).


       Accordingly, relator’s petition for writ of mandamus is dismissed for want of

jurisdiction.


                                          Don H. Reavis
                                            Justice




                                             2